People v Iglesias (2020 NY Slip Op 06548)





People v Iglesias


2020 NY Slip Op 06548


Decided on November 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2019-01554
 (Ind. No. 1087/13)

[*1]The People of the State of New York, respondent,
vBrian Iglesias, appellant.


Arza Feldman, Manhasset, NY (Steven A. Feldman of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Ellen C. Abbot, and Jessica Coalter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Barry Kron, J.), rendered May 23, 2018, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was involuntary because the Supreme Court did not advise him of the possibility that he could be deported as a consequence of his plea (see generally People v Peque, 22 NY3d 168). Where, as here, nothing in the record contradicts defense counsel's statement that the defendant was a United States citizen, the defendant's contention is not properly before this Court on this direct appeal (see People v Williams, 178 AD3d 1095, 1095).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court